          Case 6:18-cv-01776-MC         Document 37        Filed 06/04/20     Page 1 of 6




                               UNITED STATES DISTRICT COURT

                                     DISTRICT OF OREGON




TRACEY E. BOGLE,                                                      Case No. 6:18-cv-01776-MC

                 Petitioner,                                              OPINION AND ORDER

         v.

MRS. HENDRIX, Supt. Santiam
Correctional Institution,

            Respondent.
____________________________

MCSHANE, District Judge:

         Petitioner seeks federal habeas relief pursuant to 28 U.S.C. § 2254 and alleges numerous

violations of his constitutional rights. Respondent argues that petitioner’s claims are untimely

and procedurally defaulted. Based on the record before the court, petitioner fails to excuse the

untimeliness and default of his claims. The petition is DENIED.

                                         BACKGROUND

         On May 6, 2011, police responded to a reported disturbance involving petitioner and his

brother, Timothy Bogle. Resp’t Ex. 126 at 4. Timothy apparently had advised petitioner’s

girlfriend, Julia Phillips, that petitioner had been cheating on her, and she confronted petitioner


Page 1        - OPINION AND ORDER
          Case 6:18-cv-01776-MC           Document 37       Filed 06/04/20     Page 2 of 6




about his alleged indiscretions. Petitioner told Phillips that he would “whoop Timothy’s ass”

and went to Timothy’s home. Petitioner banged on the door repeatedly, and when Timothy

opened the door, petitioner attacked Timothy and grabbed him around the neck. Timothy

pushed petitioner away and retreated into his home, and petitioner followed him inside. Resp/t

Ex. 126 at 4-5. Timothy told petitioner to leave, and petitioner lunged at Timothy with a saw he

had picked up from the porch. Resp’t Ex. 126 at 5. Petitioner fled after Timothy called 911.

         Petitioner was indicted on three counts: Burglary in the First Degree, Unlawful Use of a

Weapon, and Assault in the Fourth Degree Constituting Domestic Violence. Resp’t Ex. 102.

The parties eventually entered into a plea agreement providing that petitioner would plead

guilty to Burglary in the First Degree and Assault in the Fourth Degree. Resp’t Exs. 103-04. In

return, the State would dismiss the remaining count and agree to a sentence of 60 months of

probation and 60 days in jail, with credit for time served. The parties also stipulated that

petitioner would serve a 72-month prison sentence without earned time reductions or alternative

programs if his probation were revoked. Resp’t Ex. 104 at 8.

         The court accepted petitioner’s plea and sentenced him in accordance with the parties’

plea agreement. Resp’t Ex. 101 at 10-13. Petitioner did not appeal or seek post-conviction relief.

         Almost two years later, petitioner’s probation officer reported that petitioner failed to

report as directed and had consumed alcohol in violation of the terms of his probation. Resp’t

Ex. 128. Petitioner was taken into custody and ordered to show cause why his probation should

not be revoked. Resp’t Ex. 124. Petitioner admitted the violations, and the court revoked his

probation. In accordance with the plea agreement, the court sentenced petitioner to 72 months in

prison with no earned time or alternative programs. Resp’t Ex. 101 at 6.




Page 2     - OPINION AND ORDER
          Case 6:18-cv-01776-MC           Document 37       Filed 06/04/20      Page 3 of 6




         After dismissing his direct appeal, petitioner sought post-conviction relief (PCR) and

raised claims asserting the ineffective assistance of trial and probation-revocation counsel.

Resp’t Ex. 112. Petitioner also attempted to raise several pro se claims. Resp’t Ex. 112 at 8-13;

Resp’t Exs. 112, 114, 122, 143. The PCR court declined to consider petitioner’s pro se claims

and denied the four counseled claims. Resp’t Ex. 150.

         Petitioner appealed and challenged the PCR court’s refusal to instruct counsel to raise

petitioner’s pro se claims. Resp’t Ex. 151. The Court of Appeals affirmed in a written opinion.

Bogle v. State, 284 Or. App. 882, 395 P.3d 643 (2017) (per curiam); Resp’t Ex. 155.

         While his initial PCR petition was pending, petitioner filed a second PCR petition and

alleged additional claims of ineffective assistance of counsel. Resp’t Ex. 158. The State moved

to dismiss, and the PCR court granted the motion. Resp’t Ex. 165 at 27-28. Petitioner appealed,

and the Court of Appeals affirmed in a written opinion. Bogle v. Nooth, 284 Or. App. 879, 395

P.3d 644 (2017) (per curiam); Resp’t Ex. 169.

         Petitioner sought review, and the Oregon Supreme Court consolidated the cases and

affirmed both judgments. Bogle v. State, 363 Or. 455, 423 P.3d 715 (2018); Resp’t Ex. 178.

         On October 5, 2018, petitioner filed the instant habeas action.

                                            DISCUSSION

         In his federal Petition, petitioner raises twenty-one claims alleging various trial court

errors, the ineffective assistance of counsel, and actual innocence. See generally Pet. (ECF No.

2). Respondent maintains that petitioner’s claims arising from his initial plea proceeding and

conviction are untimely and cannot be excused by his claim of actual innocence. See 28 U.S.C.

§ 2244(d) (establishing a one-year statute of limitations for federal habeas petitions).

Respondent also argues that petitioner’s remaining claims are unexhausted and barred by


Page 3     - OPINION AND ORDER
            Case 6:18-cv-01776-MC         Document 37       Filed 06/04/20      Page 4 of 6




procedural default. See id. § 2254(b)(1)(A) (requiring a state habeas petitioner to exhaust all

available state court remedies before a federal court may consider granting habeas relief).

         Respondent correctly points out that petitioner did not challenge his underlying

conviction within one year after it became final and did not fairly present any of his federal

claims to the Oregon Supreme Court through direct appeal or PCR review. Coleman v.

Thompson, 501 U.S. 722, 732, 735 n.1 (1991) (holding that a claim not fairly presented to the

state courts is barred through procedural default); Sandgathe v. Maass, 314 F.3d 371, 376 (9th

Cir. 2002) (“A procedural default may be caused by a failure to exhaust federal claims in state

court.”).

         Petitioner does not dispute that his claims are untimely and unexhausted. Instead,

petitioner argues that his actual innocence and the ineffective assistance of PCR counsel excuse

the untimeliness and default of his claims. I disagree.

         A claim of actual innocence may overcome the one-year statute of limitations and a

procedural bar to federal review. McQuiggin v. Perkins, 569 U.S. 383, 386 (2013) (“We hold

that actual innocence, if proved, serves as a gateway through which a petitioner may pass

whether the impediment is a procedural bar...or, as in this case, expiration of the statute of

limitations.”). To successfully invoke the actual innocence exception, “a petitioner must

demonstrate that in light of new evidence, it is more likely than not that no reasonable juror

would have found the petitioner guilty beyond a reasonable doubt.” Jones v. Taylor, 763 F.3d

1242, 1247 (9th Cir. 2014) (internal quotation marks and citations omitted). “This new evidence

must be reliable, and the reviewing court ‘may consider how the timing of the submission and

the likely credibility of the affiants bear on the probable reliability of that evidence.’” Id.

(quoting Schlup, 513 U.S. at 332). Along with the new evidence, the court must consider all


Page 4      - OPINION AND ORDER
          Case 6:18-cv-01776-MC          Document 37       Filed 06/04/20      Page 5 of 6




evidence of record to make “a probalistic determination about what reasonable, properly

instructed jurors would do.” Schlup, 513 U.S. at 329.

         In support of his claim, petitioner relies on statements that Julia Phillips and Timothy

Bogle provided during petitioner’s PCR proceeding. Phillips reported that she listened to the

incident between petitioner and Timothy Bogle via telephone and believes that petitioner never

touched his brother or went into his home. Phillips also stated that Timothy Bogle told her he

regretted calling the police. Resp’t Ex. 113 at 16-18. Timothy Bogle stated that he did not tell

the police that petitioner lunged at him with the saw. Resp’t Ex. 113 at 20.

         These statements do not establish factual innocence of Burglary in the First Degree or

Assault in the Fourth Degree. First, Phillips was not present during the altercation between

petitioner and Timothy and her statements carry “little weight in the actual innocence analysis.”

Jones, 763 F.3d at 1249. Second, even if Timothy did not tell police that petitioner lunged at

him with the saw, Timothy reported that petitioner came over to “fight” him and attacked him in

his home. Resp’t Ex. 113 at 20. Timothy also admitted that petitioner picked up a saw and he

was unsure what petitioner intended to do with it. Finally, other evidence of record, such as the

statements of Timothy’s wife, supports petitioner’s convictions. Resp’t Ex. 126 at 5 (police

report indicating that Timothy’s wife reported that she “saw Tracey follow Timothy into the

home with the saw. She said Tracey lunged at Timothy, and she thought he would stab him”);

see also Jones, 763 F.3d at 1251 (finding that a recantation was not “sufficiently reliable” to

support actual innocence when “there is other testimonial evidence supporting the verdict”).

Thus, petitioner cannot rely on the actual innocence exception to excuse the untimeliness or

procedural default of his claims.




Page 5     - OPINION AND ORDER
          Case 6:18-cv-01776-MC         Document 37       Filed 06/04/20     Page 6 of 6




         Next, petitioner argues that the exception enunciated in Martinez v. Ryan, 566 U.S. 1

(2012) excuses the procedural default of claims alleging the ineffective assistance of trial

counsel. For the Martinez exception to apply, petitioner must show that his PCR counsel “was

ineffective under the standards of Strickland v. Washington” and that an underlying claim of

ineffective assistance of counsel is a “substantial” one and has “some merit.” Martinez, 566

U.S. at 14. The Martinez exception applies only to “a potentially legitimate claim of ineffective

assistance of trial counsel” and does excuse claims that were defaulted by counsel other than

PCR trial counsel. Id. at 9, 16; Davila v. Davis, 137 S. Ct. 2058, 2062-63 (2017) (Martinez does

not excuse defaulted appellate counsel claim); Hunton v. Sinclair, 732 F.3d 1124, 1126-27 (9th

Cir. 2013) (Martinez does not excuse defaulted Brady claim).

         As respondent notes, petitioner does not identify what claims fall within the Martinez

exception or explain how trial counsel rendered ineffective assistance. Thus, petitioner fails to

show that any claim of ineffective assistance of counsel is substantial and has some merit, and

he cannot invoke Martinez to excuse the procedural default of his claims.

                                          CONCLUSION

         The Petition for Writ of Habeas Corpus (ECF No. 2) is DENIED and this case is

DISMISSED. A Certificate of Appealability is denied on the basis that petitioner has not made a

substantial showing of the denial of a constitutional right. See 28 U.S.C. § 2253(c)(2).

IT IS SO ORDERED.

         DATED this 4th day of June, 2020.


                                              s/ Michael J. McShane
                                              Michael J. McShane
                                              United States District Judge



Page 6     - OPINION AND ORDER
